department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl br6 tl-n-6018-00 uilc 6038a 6038a internal_revenue_service national_office field_service_advice date date memorandum for june y bass associate area_counsel lmsb cc lm ctm ln attn sandy hwang attorney from subject richard d fultz acting deputy associate chief_counsel international - litigation this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n amount o amount p amount q amount r amount s amount t amount u amount v amount w amount x amount y amount z amount aa amount bb amount cc amount dd case company a company b company c country a country b country c date date date date date date date date date date date date foreign company foreign company foreign company individual a individual b number x number y number z rate a rate b rate c rate d rate e state a sub taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year issue whether the proposed noncompliance penalty adjustment under sec_6038a should be imposed to disallow interest_expense deductions for company a sub and company b for taxable_year sec_4 through conclusion based upon the facts presented and for the reasons stated below the office of associate chief_counsel international concurs with the imposition of the proposed penalty under sec_6038a facts general background company a company b and sub hereinafter collectively referred to as the a entities are united_states corporations sub is company a’s wholly-owned subsidiary and is included in company a’s consolidated federal_income_tax return the a entities are currently under audit for taxable_year sec_4 through and the relevant statute_of_limitations for assessment of tax will expire on date the a entities have indicated they do not intend to extend this statute_of_limitations in taxable_year sec_4 through foreign company a country a corporation owned all outstanding shares of company a’s voting preferred_stock individual a a united_states citizen owned all outstanding shares of company a’s non-voting common_stock there were no other outstanding company a shares all outstanding shares of company b were owned by company c a united_states_corporation company c was owned by foreign company foreign company was owned by foreign company a country b corporation at all relevant times individual a was president of the a entities the individuals holding the positions of vice president secretary and treasurer are believed to be common to all the a entities individual b individual a’s son was a director of all of the a entities in each of taxable_year sec_4 through company a filed consolidated federal_income_tax returns and reported over dollar_figure million in u s gross_receipts company b filed its own corporate federal_income_tax returns for taxable_year sec_4 through and reported over dollar_figure million in u s gross_receipts in each taxable_year foreign company is a country a corporation with its headquarters in country c foreign company has a place of business in country a at the same address as foreign company the public records of country a indicate that foreign company was incorporated in country a but is not authorized to do business there no country a public filing_requirements apply to foreign company and its corporate information including ownership is unavailable for the taxable years at issue the a entities claim they are not related to foreign company within the meaning of sec_6038a foreign company however owned all the outstanding preferred_stock of company b through the end of taxable_year the a entities and foreign company have been involved in a number of transactions before during and after taxable_year sec_4 through based on these transactions and other facts it appears that foreign company is a foreign related_party with respect to the a entities within the meaning of sec_6038a we set forth below our understanding and analysis of the relevant facts the safekeeping agreement on date a date during taxable_year company a entered into a safekeeping agreement with foreign company its parent company according to its terms this agreement was intended to preserve company a assets against income shortfalls and pending or unforeseen litigation all of which may cause unjustified claims against the corporate assets pursuant to the safekeeping agreement on or about date a date during taxable_year company a purportedly transferred dollar_figureamount a to foreign company at rate a the safekeeping agreement did not provide for annual interest payments to company a rather foreign company would support company a’s interest_expense from third party sources up to rate a annually of dollar_figureamount a company a reported dollar_figureamount b as a loan to foreign company on a form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business attached to its taxable_year consolidated_income_tax_return in taxable_year pursuant to a global_settlement discussed below foreign company purportedly transferred dollar_figureamount b to foreign company on behalf of company a as repayment of the safekeeping agreement principal_amount foreign company also purportedly transferred to foreign company on behalf of company a dollar_figureamount c ie all of the rate a interest accrued over the term of the safekeeping agreement company a did not report any interest_income from foreign company on its consolidated income_tax returns in taxable_year sec_2 through the line of credit transactions involving foreign company the line of credit to company a taxable_year on date a date during taxable_year foreign company purportedly provided company a with a line of credit in the amount of dollar_figureamount d the loan agreement provided for an interest rate of rate b and was collateralized by the assignment of number x notes and deeds of trust with a face value of dollar_figureamount e the notes the notes included number y company b notes payable to company a with a face value of approximately dollar_figureamount f company a reported the transfer of the notes as a sale on its taxable_year consolidated_income_tax_return and claimed a dollar_figureamount g loss having determined the value of the notes was dollar_figureamount h notwithstanding the purported transfer of the notes to foreign company their discounted face value of dollar_figureamount h was shown on company a’s consolidated income_tax returns for taxable_year and subsequent taxable years as notes receivable from a d b a of company a ie from itself the assignment of the notes was not recorded in the relevant offices of the county recorder and thus was not reflected in public records because foreign company did not maintain any offices in the united_states it designated company a to be its collection agent for the interest on the notes as compensation_for company a’s services as collection agent foreign company agreed to a rate c payment deferral if company a as agent collected interest_income from the transferred notes in excess of rate c the excess income would be used to decrease the principal due on the line of credit company a however never drew against this line of credit in taxable_year sec_2 through company a collected interest on the notes for foreign company in the following amounts taxable_year dollar_figureamount i taxable_year dollar_figureamount j taxable_year dollar_figureamount k taxable_year dollar_figureamount l taxable_year dollar_figureamount m company a did not include these amounts in income for tax purposes company a informed the various payors that the notes had been transferred to foreign company but did not inform them that foreign company was a foreign_entity thus none of the third party payors withheld tax on the interest_paid the line of credit to sub taxable_year on date a date during taxable_year foreign company extended to sub a line of credit in the amount of dollar_figureamount n this line of credit was evidenced by a so-called registered note so that there would be no sec_1442 withholding requirements the first draw on this line of credit in the amount of dollar_figureamount o was made in date a date during taxable_year the terms of the second line of credit parallel those of the first line of credit the interest rate was rate b with rate c deferred until payoff of the balance due the collateral for the second line of credit was the same number x notes used to collateralize the line of credit to company a under the terms of the governing agreement sub through its parent company a was to be foreign company 3's collection agent in taxable_year and subsequent taxable years company a deducted rate a interest_expense for the draws on sub 1's line of credit on its consolidated income_tax returns it is not clear whether company b withheld tax on the payments made on its own notes the line of credit to company b taxable_year on date a date during taxable_year company b received a dollar_figureamount p line of credit from foreign company the terms of this line of credit are similar to the terms for the lines of credit extended to sub and company a the interest rate on the line of credit to company b is rate d this line of credit had an opening balance of dollar_figureamount q which represented a consolidation of company b’s then- existing indebtedness for certain notes and construction loans foreign company charged company b dollar_figureamount r for loan origination travel and other fees for the line of credit which amount was added to the balance of the loan outstanding and deducted by company b for income_tax purposes a portion of the dollar_figureamount q beginning balance on this line of credit was due to company a’s purported taxable_year sale of company b’s promissory notes payable to company a to foreign company on date company a purportedly sold number z of the number x notes these number z notes were among the number y company b notes payable to company a that were collateralizing in part the lines of credit to company a and sub company a’s sale of the number z company b notes to foreign company was not reported on company a’s taxable_year consolidated_income_tax_return the parties treated the sale of the number z company b notes as if company b had borrowed funds from foreign company under company b’s line of credit in order to repay company a as a result company b paid foreign company a rate d rate of interest on the number z notes whereas previously company b had paid approximately rate e ie a lower rate of interest to company a while company a purportedly sold the number z company b notes in taxable_year foreign company did not pay or otherwise compensate company a for the number z notes until the payoff of all the lines of credit in taxable_year on date foreign company purportedly extinguished its ownership of all the outstanding preferred_stock of company b it appears that company b had given foreign company the preferred_stock as collateral for prior loans the collection arrangement for the lines of credit as required under the line of credit agreements company a and sub collected interest_income from the assigned notes on behalf of foreign company in a separate bank account referred to in the agreements as the collection account individual a and the other common officers of the a entities opened a domestic bank account in the name of foreign company and signed the bank signature card using their a entities titles only officers of the a entities had signature power over this account in addition to collecting interest on the notes individual a represented himself in taxable_year as foreign company 3's director in litigation relating to collection issues any expenses related to the collection of interest were drawn from the collection account any draws on the lines of credit were made from this same bank account there is not however any underlying documentation as to funds actually transferred to or originating from foreign company rather interest_income was deposited into the account and roughly a similar amount was withdrawn as an advance on the lines of credit resulting in a circular flow of funds the collection arrangement appears to have given individual a and the other officers of the a entities complete control of the interest_income from the assigned notes without having to report to foreign company regarding the collection account activities the global_settlement in taxable_year the a entities and foreign company purportedly entered into a global_settlement pursuant to which the balances due on the lines of credit were to be paid there is no written documentation for the global_settlement other than the agreements for the lines of credit themselves which mention the maturity dates for the balances due under the terms of the global_settlement foreign company purportedly repaid the dollar_figureamount a loan that it received from company a in taxable_year pursuant to the safekeeping agreement by remitting dollar_figureamount b to foreign company on company a’s behalf since company a had never drawn on its line of credit the parties treated the dollar_figureamount b repayment as a reduction of the balance due on sub 1's line of credit in addition to the principal_amount of dollar_figureamount a foreign company also transferred to foreign company on behalf of sub all of the rate a interest accrued on the dollar_figureamount a over the duration of the loan a total of dollar_figureamount u under the terms of the global_settlement company a purportedly sold the notes to foreign company as discussed above number z of the notes had been sold to foreign company in taxable_year in taxable_year foreign company reduced the outstanding balance on sub 1's line of credit by dollar_figureamount v for the purchase of the notes but at this time the total unpaid balance on the notes was dollar_figureamount w an amount about of dollar_figureamount v the dollar_figureamount v balance reduction included the proceeds for the taxable_year sale of the number z notes the remaining balance on sub 1's line of credit was purportedly paid in taxable years and although there is no supporting documentation for any additional repayments foreign company as a related_party of the a entitie sec_2 for example from date through date dates during taxable_year company b made a total of dollar_figureamount s in interest and principal payments on its promissory notes then within three months’ time on date and date company b drew on its line of credit for a roughly equivalent amount dollar_figureamount t the facts and circumstances of the numerous complicated transactions between the a entities foreign company and foreign company support the conclusion that foreign company is a sec_6038a related_party we initially note that the lines of credit appear to be related_party transactions given that the a entities and foreign company saw no need to document or contemporaneously account for significant ie multi-million dollar draws and repayments in fact the only records relating to the lines of credit appear to have been prepared by company a’s accountant after the audit commenced there is additionally no evidence that any funds deposited into foreign company 3's u s bank account the collection account were ever transferred to or received by foreign company we discuss below direct indicia of the common_control of the a entities and foreign company as well as facts indicating a common plan or purpose to arbitrarily shift income and deductions which triggers a presumption of control under sec_1 i direct indicia of control by individual a and individual b individual a is the president of company a sub and company b individual b individual a’s son is a director of company a sub and company b the a entities claim they are not related to foreign company in at least one of the taxable years at issue however individual a has represented himself as a director of foreign company in taxable_year in the context of state a litigation relating to collection issues on the notes individual a signed an association of attorneys as director of foreign company given the dearth of reliable information on the ownership and or control of foreign company we believe this fact is significant especially when considered in light of other available information it appears that individuals a and or b controlled both the a entities and foreign company in taxable years including taxable_year facts indicating a common plan or purpose to arbitrarily shift income and deductions triggering a presumption of control in addition to the direct indicia of control discussed in the preceding paragraph the a entities’ loan and line of credit transactions with foreign company and foreign company do not appear to have taken place at arm’s length and suggest a common plan to arbitrarily shift income and deductions thereby triggering the presumption of control under sec_1_482-1 while certain other transactions between the a entities and foreign company appear to involve to a greater or lesser extent the arbitrary shifting_of_income and deductions this discussion addresses solely the transactions closely connected to the claimed for example in case individual b represented that he was director of foreign company and had made certain significant securities investment decisions on foreign company 3’s behalf in taxable years and interest_expense deductions which are the object of the proposed noncompliance penalty adjustment under sec_6038a pursuant to the safekeeping agreement on date company a agreed to loan dollar_figureamount a to foreign company at rate a then on date a date approximately months later company a opened a line of credit with foreign company at rate b a significantly higher rate of interest though this line of credit was never used company a appears to have assigned several million dollars in interest_income a total of dollar_figureamount dd over taxable_year sec_2 through to foreign company as consideration for the line of credit for tax purposes company a treated the assignment of the notes as a sale and claimed a dollar_figureamount g loss on its taxable_year consolidated_income_tax_return thus as a result of the concerted action of company a and foreign company the interest_income on the notes entirely escaped united_states income_taxation and company a reduced its united_states income_tax_liability by the amount of the claimed loss moreover company a does not appear at any time to have reported its interest_income from the safekeeping agreement on its income_tax return the shifting_of_income appears even more arbitrary when it is considered that the a entities maintained complete control_over the collection account into which the interest_income was deposited and were not required to report to foreign company regarding the collection account activities the flow of funds through the collection account appears to have been largely circular with interest_income deposited into the account and roughly a similar amount withdrawn as advances on the lines of credit the line of credit to sub similarly appears to have been part of a common plan to reduce the united_states tax_liability of the company a consolidated_group through interest_expense deductions the company a consolidated_group apparently lacked available funds as a result of its earlier decisions to transfer dollar_figureamount a to foreign company and assign the income stream from the notes to foreign company given this factual background the significant disparity between the interest rate charged by foreign company and the interest rate charged by company a itself to foreign company under the safekeeping agreement - as well as the use of the already-assigned notes as collateral - creates doubts concerning the arm’s length character of the line of credit to sub the line of credit to company b presents further elements of a common plan to reduce the a entities’ overall united_states tax_liability as part of this transaction the parties treated a sale of company b notes by company a to foreign company as if company b had borrowed funds from foreign company under this line of credit to repay company a as a result the interest rate applicable to the amount represented by the notes increased from approximately rate e to rate d as it appears that the company b notes remained in existence company b arbitrarily see supra note increased its corresponding interest_expense_deduction without any fundamental change in the obligation underlying the indebtedness interest_expense deductions in taxable_year sec_4 through company a’s consolidated income_tax returns for taxable_year sec_4 through contain the following interest_expense deductions relating to the line of credit transaction between sub and foreign company taxable_year interest_expense_deduction from company a and subsidiaries consolidated_return taxable_year dollar_figureamount x taxable_year dollar_figureamount y taxable_year dollar_figureamount z company b’s income_tax returns for taxable_year sec_4 through contain the following interest_expense deductions relating to line of credit transactions with foreign company taxable_year interest_expense_deduction from company b return taxable_year dollar_figureamount aa taxable_year dollar_figureamount bb taxable_year dollar_figureamount cc authorization of agency request as discussed herein foreign company appears to be a foreign related_party with respect to the a entities within the meaning of sec_6038a on date the service sent company a sub and company b letters requesting an agency designation for a foreign related_party under sec_6038a the service needs to obtain information from foreign company so that it may determine the correct_tax treatment of the transactions between the a entities and foreign company including the deductibility of interest_expenses claimed in taxable_year sec_4 through foreign company has indicated it will not authorize the reporting corporations the a entities to be its agent for sec_6038a purposes and to date no authorization has been received by the service for the taxable years at issue foreign company claims that it never held stock in the a entities directly or as a security_interest and that the a entities never held stock in foreign company the service desires to apply the sec_6038a penalty to disallow the interest_expense deductions for taxable_year sec_4 through of the company a consolidated_group and of company b pursuant to irm b associate area_counsel has requested this office to review and concur with the imposition of the proposed noncompliance penalty law and analysis sec_6038a was enacted to aid the service in the enforcement of sec_482 in light of the difficulties the service had experienced in obtaining information from foreign parents of united_states corporations the noncompliance penalty of sec_6038a is among the principal enforcement mechanisms of the statute see eg 108_tc_147 pincite sec_6038a requires a reporting_corporation - ie a united_states_corporation that is 25-percent or more foreign-owned directly or indirectly - to timely report transactions between the reporting_corporation and it sec_25 foreign shareholders direct and indirect and other related parties as well as to maintain and make available records regarding such transactions a foreign_person is a 25-percent_foreign_shareholder of a corporation if the person owns at least percent of all classes of the stock of the corporation by vote or value sec_6038a sec_1_6038a-1 a foreign_person is an indirect 25-percent_foreign_shareholder if it owns indirectly or under the attribution_rules of sec_318 is considered to own indirectly at least percent of all classes of the stock of the reporting_corporation either by vote or value sec_1_6038a-1 sec_6038a defines related_party as any 25-percent_foreign_shareholder of the reporting_corporation any person who is related within the meaning of sec_267 or sec_707 to the reporting_corporation or to a 25-percent shareholder of the reporting_corporation and any person who is related within the meaning of sec_482 to the reporting_corporation reportable foreign related_party transactions are listed in sec_1 6038a- b and and include among other monetary transactions amounts loaned and borrowed interest_paid and received and amounts paid and received not specifically identified in sec_1 6038a b to the extent that such amounts are taken into account for the determination and computation of the taxable_income of the reporting_corporation sec_6038a provides that with respect to any transaction the amount of the deduction allowed under subtitle a income_tax of the internal_revenue_code for any amount_paid or incurred by the reporting_corporation to a related_party in connection with such transaction shall be the amount determined by the secretary in the secretary’s sole discretion from the secretary’s own knowledge or from such information as the secretary may obtain through testimony or otherwise as relevant here sec_6038a applies to any transaction between the reporting_corporation and a related_party who is a foreign_person unless such related_party agrees to authorize the reporting_corporation to act as such related party’s limited agent solely for purposes of applying sec_7602 sec_7603 and sec_7604 with respect to any request by the secretary to examine records or produce testimony related to any such transaction sec_6038a a reporting_corporation must provide requested authorizations of agency from foreign related parties so long as it does not fall within the small_corporation exception under sec_1_6038a-1 or the de_minimis_rule of sec_1_6038a-1 under the small_corporation exception a reporting_corporation that has less than dollar_figure in u s gross_receipts for a taxable_year is not subject_to the record maintenance requirements or the authorization of agent requirement for that taxable_year for purposes of the small_corporation exception u s gross_receipts includes all amounts received or accrued to the extent that such amounts are taken into account for the determination and computation of the gross_income of the corporation for purposes of this test the u s gross_receipts of all related reporting corporations shall be aggregated sec_1_6038a-1 sec_1_6038a-1 provides that a reporting_corporation is not subject_to the record maintenance requirements or the authorization of agent requirement for any taxable_year in which the aggregate value of all gross payments it makes to and receives from foreign related parties with respect to related_party transactions is not more than dollar_figure and is less than percent of its u s gross_income the aggregate value of gross payments made to or received from a foreign related_party with respect to foreign related_party transactions cannot be netted rather it is determined by totaling the dollar amounts of the foreign related_party transactions described in sec_1_6038a-2 and required to be reported on all forms filed by the reporting_corporation or related reporting corporations sec_1 6038a- i analysis at all relevant times company a is a reporting_corporation under sec_6038a because all of its voting_stock is owned by foreign company a country a corporation sub and company b are reporting corporations because they are both owned indirectly by foreign company the loan transactions at issue are of a type covered by sec_1_6038a-2 the small_corporation exception to the authorization of agent requirement is not applicable because company a sub and company b had over dollar_figure million each in u s gross_receipts in each of taxable_year sec_4 through the de_minimis exception of sec_1_6038a-1 does not apply to the company a consolidated_group nor to company b for any of the taxable years at issue company a’s loan to foreign company pursuant to the safekeeping agreement was in an amount greater than dollar_figure million and remained outstanding through taxable_year sec_4 through sub drew on its line of credit from foreign company in an amount greater than dollar_figure million in taxable_year and its balance on the line of credit remained greater than dollar_figure million through taxable_year sec_4 through company b’s taxable_year opening balance on its line of credit from foreign company was greater than dollar_figure million and its balance on the line of credit remained greater than dollar_figure million through taxable_year sec_4 through sec_6038a provides that related_party includes any person who is related within the meaning of sec_482 to the reporting_corporation sec_482 applies where two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated are owned or controlled directly or indirectly by the same interests the sec_482 regulations refer to a controlled_taxpayer rather than related_party and accordingly we look to the definition of controlled_taxpayer for guidance a controlled_taxpayer is any one of two or more taxpayers owned or controlled directly or indirectly by the same interests and includes the taxpayer that owns or controls the other taxpayers sec_1_482-1 the term controlled includes any type of control whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose it is the reality of the control that is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 the requisite sec_482 control is one of actual practical control rather than any particular percentage of stock ownership 54_tc_912 aff’d in part and rev’d in part 453_f2d_1144 2d cir the question of control in this case involves a factually intensive inquiry and is complicated by the lack of documentation and the inconsistent and sometimes conflicting information the service has obtained regarding transactions between the a entities and foreign company it is further complicated by the unwillingness of the a entities individuals a and b and foreign company to provide any information identifying the owners of foreign company for purposes of this request for concurrence we however conclude there is sufficient information to find that the a entities and foreign company are commonly controlled and thus related parties within the meaning of sec_6038a the objective of the requested authorization of agency is to obtain additional information regarding certain interest_expense deductions relating to transactions with foreign company and claimed by the a entities in taxable_year sec_4 through in light of the circumstances of these transactions and the refusal of the a entities and foreign company to provide information necessary to determine whether although the sec_6038a standard is related and the sec_482 standard is controlled we do not believe this difference is significant in light of the legislative_history indicating congress intended sec_6038a to apply to transactions within the scope of sec_482 see h rept pincite these transactions have economic_substance we conclude that the proposed_adjustment is not unreasonable in sum the a entities have not provided the requested authorization of agent forms for foreign company their related_party the service as delegated by the secretary therefore may exercise its authority to determine the proper amount of allowable deductions based upon the information in its possession after reviewing the facts in this case and the proposed_adjustment this office concurs with the proposed application of the noncompliance penalty adjustment under sec_6038a other concerns irm handbook provides that a taxpayer will be sent informal and formal notices before the imposition of the sec_6038a penalty in general formal notice should not be sent until days after the mailing of the informal notice in the present case in light of the imminent expiration of the statute_of_limitations on date and the a entities’ indication that they will not extend the statute_of_limitations you have asked whether the 60-day waiting_period between notices could be reduced to days the irm handbook does not require a 60-day period between the informal notice and the formal notice but rather refers to this period as one which should ideally be allowed irm handbook sets forth an express exception where as here a short_period of time remains on the statute_of_limitations at the time the informal notice is issued in accordance with these guidelines we consider it appropriate in the present case to reduce the period between the informal notices and the formal notices to days please call if you have any further questions by richard d fultz acting deputy associate chief_counsel international - litigation office_of_chief_counsel
